DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 3 December 2020, claims 1, 3, 8, 10, 15, 17-18, and 20 are amended per Applicant's request. Claims 2, 9, and 16 are cancelled. No claims were withdrawn. Claims 21-23 are new. Therefore, claims 1, 3-8, 10-15, and 17-23 are presently pending in the application, of which claims 1, 8, and 15 are presented in independent form.

The previously raised objection of Claims 1, 8, and 15 are withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims and the Examiner’s amendments to the claims. The claims have been found allowable over the prior art of record.






Response to Arguments
Applicant’s arguments filed 3 December 2020 with respect to the objection of claims 1, 8, and 15 have been fully considered. Applicant’s amendments render the objection moot.
Applicant’s arguments filed 3 December 2020 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered. However, the scope and/or subject matter of the claims have been amended via Examiner’s amendments, rendering Applicant’s arguments moot, as Applicant’s arguments were directed to the previously submitted claims. The claims, as amended via Examiner’s amendments, have been found to be allowable over the prior art of record.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Applicant’s representative, Bruce Shem (Reg. No. 64,914) on 7 January 2021. See attached OA.Appendix (email confirmation and attachment of Applicant’s authorized amendments).

The application has been amended as follows: 
Amend CLAIMS 1 and 8 as follows:
	“…
	receiving a request to create a file for storing data from a table comprising a plurality of rows, each row in the plurality of rows divided into a set of columns, each column in the set of columns configured to store a type of data;
	dividing the plurality of rows into a plurality of blocks of rows, each block of rows in the plurality of blocks of rows comprising a portion of the plurality of rows;
for at least one column in the set of columns of each block of rows in the plurality of blocks of rows:
	encoding the data in the column of the block of rows based on the type of data stored in the column,
		storing the encoded data in the file as a [[separate]] page of data; and
determining a minimum value and a maximum value for the data in the column of the block of rows;
	producing a set of data metadata comprising the determined minimum value and the determined maximum value for the data in the at least one column in the set of columns of each block of rows in the plurality of blocks of rows;
	generating a tree data structure for the at least one column in the set of columns using the set of data metadata, wherein each leaf node of a plurality of leaf nodes of the tree data structure stores a minimum value and a maximum value of the set of data metadata, and [[a]] wherein the tree data structure is generated based on a calculation of: a total number of leaf nodes in the tree data structure based on a number of blocks of rows, a height of the tree data structure based on the number of blocks of rows, and a number of leaf nodes in a penultimate level of the tree data structure based on the height of the tree data structure and the number of blocks of rows;
	serializing the tree data structure;
	storing the serialized tree data structure, including the data metadata of the plurality of leaf nodes, in the file as a separate page of data.”


Amend CLAIM 15 as follows:
“…
	receiving a request to create a file for storing data from a table comprising a plurality of rows, each row in the plurality of rows divided into a set of columns, each column in the set of columns configured to store a type of data;
	dividing the plurality of rows into a plurality of blocks of rows, each block of rows in the plurality of blocks of rows comprising a portion of the plurality of rows;
for at least one column in the set of columns of each block of rows in the plurality of blocks of rows:
	encode the data in the column of the block of rows based on the type of data stored in the column,
		store the encoded data in the file as a [[separate]] page of data; and
determine[[ine]] a minimum value and a maximum value for the data in the column of the block of rows;
	produce a set of data metadata comprising the determined minimum value and the determined maximum value for the data in the at least one column in the set of columns of each block of rows in the plurality of blocks of rows;
	generate a tree data structure for the at least one column in the set of columns using the set of data metadata, wherein each leaf node of a plurality of leaf nodes of the tree data structure stores a minimum value and a maximum value of the set of data metadata, and [[a]] wherein the tree data structure is generated based on a calculation of: a total number of leaf nodes in the tree data structure based on a number of blocks of rows, a height of the tree data structure based on the number of blocks of rows, and a number of leaf nodes in a penultimate level of the tree data structure based on the height of the tree data structure and the number of blocks of rows;
	serialize the tree data structure;
	store the serialized tree data structure, including the data metadata of the plurality of leaf nodes, in the file as a separate page of data.”



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims have been examined on the merits, and none of the prior art of record appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations.
The closest prior art previously made of record were:
Apanowicz et al. (US 2008/0071818 A1): disclosed data files containing compressed column data, which may be stored with the column description file, the column description files storing column metadata (Apanowicz, [0069] and [0071]). Apanowicz also disclosed dividing the table rows into data packs (i.e., the claimed “blocks of rows”) (Apanowicz, [0036]), compressing (i.e., encoding) the data for a respective column (Apanowicz, [0066]), and generating a header page for the column description file, i.e., the claimed file (Apanowicz, [0151]).
Kapoor et al. (US 2010/0281004 A1): disclosed a compression/encoding scheme for compressing data (Kapoor, [0080-0081] and [0089]).
Netz et al. (US 2010/0030796 A1): disclosed another compression/encoding scheme for compressing data (Netz, [0053-0057], [0071-0073], [0092], and [0117])).
Zhou et al. (US 2015/0113009 A1): disclosed storing a file format identifier at the start of files (Zhou, [0047]).


	An updated search was performed, and relevant prior art identified were:
Dodd et al. (US 2012/0310890 A1): an earlier version of a data set is used as a dictionary of a compression engine to compress a subsequent version of the data set, and for e ach new version, new information is stored along with metadata to reconstruct the version from each individual segment saved at different points in time (Dodd, Abstract]).
Flor et al. (“Flor”) (US 2011/0320498 A1): disclosed serializing nodes of a tree and compressing the nodes individually in post order, in which they are grouped together and saved as a contiguous sequence in the tree file (Flor, [0055]). Furthermore, Flor discloses a process of searching by efficiently loading blocks in which a file-chunk of the serialized sub-tree is memory-mapped, and then ready for pinpointing decompression of the individual node (thereby avoiding the need to decompress all nodes in a block; rather, only those nodes that are specified by the search process (Flor, [0056]).
Demidov et al. (US 2015/0193488 A1): disclosed serializing B-tree data that had been split, sorted, and classified into identified data ranges, which is then compressed (Demidov, [Abstract]).
Stefani et al. (US 2018/0314712 A1): discloses a process for performing multi-level compression according to column-specific compression techniques (Stefani, [Abstract]).
Fanghaenel et al. (US 2013/0103655 A1): discloses a process for encoding data using a dictionary (Fanghaenel, [Abstract]).
Iyer et al. (US 2019/0138446 A1): discloses compressing pages having compressed data and compression metadata for the compressed data (Iyer, [Abstract]).


However, none of the prior art of record appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. The dependent claims are allowed for at least by virtue of their dependency on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
13 January 2021